Citation Nr: 0931331	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to May 
1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
entitlement to service connection for PTSD and depression. 

In July 2007, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of 
that hearing has been associated with his claims folder. 

In his May 2007 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veteran's Law Judge at the RO.  
This hearing was scheduled for October 2008 but the Veteran 
failed to appear.  He has not explained his absence or 
requested to reschedule the hearing.  Thus, his appeal will 
be processed as if he withdrew the hearing request.  38 
C.F.R. § 20.704(d) (2008).

In January 2009, the Board remanded this matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its January 2009 remand, the Board instructed the RO/AMC 
to afford the Veteran a new VA psychiatric examination to 
determine the nature and etiology of his psychiatric 
disabilities, including PTSD.  The Board instructed the 
examiner to provide an opinion as to whether it was at least 
as likely as not that any of the Veteran's psychiatric 
disabilities were etiologically related to the Veteran's 
service.  The examiner was further instructed that if the 
Veteran met the criteria for PTSD, the stressors supporting 
the diagnosis should be specified and that if any such 
stressor consisted of a personal assault, to provide an 
opinion as to whether there was evidence of behavior changes 
in response to the stressor.  There is no indication that the 
Veteran was scheduled for a new VA psychiatric examination.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
Where a remand order of the Board is not complied with, the 
Board itself errs in failing to insure compliance."  Id. at 
270-1.  The Board is required to remand this claim for 
compliance with the instructions in the January 2009 remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of the Veteran's 
current psychiatric disabilities, 
including PTSD.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

        The examiner should opine as to whether it is at 
least as
likely as not (50 percent probability or 
more) that any of the Veteran's 
psychiatric disabilities are 
etiologically related to the Veteran's 
service.

If the examiner finds that the Veteran 
meets the criteria for a diagnosis of 
PTSD, the examiner should specify the 
stressors supporting the diagnosis.

If any claimed in-service stressor 
supporting the diagnosis of PTSD consists 
of a personal assault, the examiner 
should opine as to whether there is 
evidence of behavior changes in response 
to the stressor.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

